Citation Nr: 0523602	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for lumbar spine, post-
operative L5 herniated nucleus pulposus, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to June 
1995.

The instant appeal arose from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Boise, Idaho, which denied a claim for an increased rating 
for lumbar spine, post-operative L5 herniated nucleus 
pulposus.  The Board of Veterans' Appeals (Board) notes that 
in May 2002 the veteran withdrew his request for a personal 
hearing before a Veterans Law Judge sitting at the RO.

This case was remanded by the Board in April 2004 for further 
development.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability was 
manifested by no more than "severe" limitation of motion in 
the lumbar spine; the spine was not ankylosed; and there is 
nothing in the record to suggest that he had pronounced 
intervertebral disc syndrome with findings like absent ankle 
jerk or periods of acute signs or symptoms of intervertebral 
disc syndrome that required bed rest prescribed by a 
physician, and treatment by a physician of at least 6 weeks a 
year.

2.  The veteran has bilateral L5 nerve root impingement 
manifested by a decrease in sensation to both light touch and 
pain.


CONCLUSIONS OF LAW

1.  An increased rating for orthopedic manifestations of the 
lumbar spine, post-operative L5 herniated nucleus pulposus, 
above 40 percent, is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 
4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 
5242, 5243 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002).

2.  A separate 10 percent evaluation for each leg is 
warranted for mild, incomplete paralysis of the sciatic 
nerve, with consideration of the bilateral factor.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA 
which eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provided an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board of Veterans' Appeals (Board) finds that the 
appellant was provided proper VCAA notice with respect to 
this case.  The appellant was provided with VCAA letters 
dated May 22, 2003 and April 29, 2004.  Those letters 
provided content complying notice to the claimant.  The May 
2003 letter informed him what information and evidence was 
needed to substantiate his claim for an increased rating.  
The 2003 and 2004 letters advised him that VA would attempt 
to get any relevant federal evidence as well as any private 
medical evidence which he identified and informed him that he 
needed to provide enough information about any records so 
that they could be requested.  Further, the September 2003 
supplemental statement of the case and the April 2004 Board 
remand provided him with the law relevant to the VCAA.  With 
regard to the fourth element of notice, the Board notes that 
VA has literally requested the appellant to provide "any 
evidence in [her] possession" that pertained to his claim in 
the 2004 VCAA letter.  

In Pelegrini the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, while the VCAA was enacted prior to the 
unfavorable AOJ decision that is the basis of this appeal, 
the veteran did not receive VCAA notice until after the case 
was already decided and appealed.  In this regard, the Board 
notes that the unfavorable rating decision was prepared 
following a routine examination and was not in response to a 
claim from the veteran.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With respect to the VA's duty to assist, the case has been 
remanded for additional development.  VA has developed all 
service medical records, VA treatment records, and VA medical 
opinions.  The appellant has provided written statements.  
The Board notes that the case was remanded, in part, to 
obtain private medical records  and that the RO attempted to 
obtain necessary authorizations from the veteran in the April 
2004 letter.  However, the veteran responded that he believed 
VA "ha[d] all the records needed to formulate a decision" 
and did not provide the completed authorization forms as 
requested.  The appellant has not made the VA aware of any 
other records relevant to the present claim that have not 
been associated with the claims folder.  Thus, as sufficient 
data exists to address the merits of the aforementioned 
claim, the Board concludes that the VA has adequately 
fulfilled its statutory duty to assist the appellant in the 
development of the claim.

The appellant has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. §§ 5103A(d)(1).  Two VA examinations with 
medical opinions have been obtained with respect to the issue 
on appeal.  Further medical opinion is not necessary.  
38 U.S.C.A. § 5103A(d)(2)(B) (West 2002).  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran desires a higher rating for his service-connected 
disability.  He maintains, in essence, that the evaluation 
currently assigned does not adequately reflect the severity 
of his impairment.  Disability evaluations are determined by 
the application of a schedule of ratings which is based upon 
an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2004).  With regard to disorders of the joints, 
applicable regulations provide that "the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes."  38 C.F.R. § 4.45 (2004).  
To that end, the regulations provide that, when rating 
disabilities of the joints, inquiry will be directed to 
considerations such as weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  Id.  The regulations further 
provide that instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are also to be considered.  Id. § 4.45(f).  
See also 38 C.F.R. § 4.59 (2004) ("The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability").

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, set out at 
38 C.F.R. part 4.  Amendments to the criteria governing the 
evaluation of intervertebral disc syndrome became effective 
on September 23, 2002, while the veteran's appeal was 
pending.  See Schedule for Rating Disabilities; 
Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).  Subsequently, in August 2003, further amendments 
were made to the criteria used in rating disabilities of the 
spine, to include disabilities of the thoracolumbar spine, 
effective from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004)).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  A 10 percent 
rating was warranted if the condition was mild, and a 
20 percent rating was warranted if the condition was moderate 
with recurring attacks.  If the condition was severe, with 
recurring attacks and intermittent relief, a 40 percent 
rating was warranted.  The highest available schedular 
evaluation, 60 percent, was warranted, if the condition was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  Id.  See also VAOPGCPREC 36-97, 63 Fed. 
Reg. 31,262 (June 8, 1998) (indicating that when a veteran is 
in receipt of less than the maximum evaluation under former 
Diagnostic Code 5293, based on symptomatology that includes 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered).

Effective from September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated on 
the basis of the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  (Effective September 26, 2003, intervertebral disc 
syndrome was assigned a new diagnostic code number (5243), 
the instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25; 
however, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome")).  (The Board 
notes that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
incapacitating episodes have a total duration of at least one 
week but less than two weeks; a 20 percent evaluation is 
warranted if incapacitating episodes have a total duration of 
at least two weeks but less than four weeks; a 40 percent 
rating is warranted if the total duration is at least four 
weeks but less than six weeks; and a 60 percent rating is 
warranted if the total duration is at least six weeks.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  An 
"incapacitating episode" is defined as "a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician".  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004), Note (1).

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the criteria effective from September 23, 
2002 provide that when evaluating intervertebral disc 
syndrome on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using the criteria from the 
most appropriate orthopedic diagnostic code(s), and 
neurologic disabilities are to be evaluated separately using 
the criteria from the most appropriate neurologic code(s).  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (2).  
The term "chronic orthopedic and neurologic manifestations" 
were defined as "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so".  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  (As noted previously, 
effective from September 26, 2003, the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine; however, the change was intended to be 
clarifying and non-substantive in nature.)

Prior to September 26, 2003, limitation of motion in the 
lumbar spine was evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
Evaluations of 10, 20, and 40 percent were assigned, 
respectively, for slight, moderate, and severe limitation of 
motion.  In addition, lumbosacral strain was evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.17a, 
Diagnostic Code 5295 (2003).  A zero percent rating was 
warranted if the condition was manifested by slight 
subjective symptoms only, and a 10 percent rating was 
warranted if there was characteristic pain on motion.  If 
there was muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilateral, in the standing position, a 
20 percent rating was warranted.  The highest available 
schedular evaluation for that condition, 40 percent, was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  Id.  If the disability in question involved the 
fracture of a vertebral body-without abnormal mobility 
requiring a brace, cord involvement, or residuals that 
required the individual to be bedridden or wear long leg 
braces-the condition was rated in accordance with limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.  38 C.F.R. § 4.17a, 
Diagnostic Code 5285 (2003).

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome, when it is 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  Under that 
rating formula, a 10 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or if the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or if there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or if there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or if the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  And a 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  ("Unfavorable ankylosis" 
is defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension".  See id., Note (5)).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).

The new rating formula for diseases and injuries of the spine 
specifies that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  The 
formula also specifies that, for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Id., Note (2).  
Provided, however, that, in exceptional cases, an examiner 
may state that because of age, body habits, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion generally recognized by VA.  Id., Note (3).  
Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

As for the matter of separately rating neurological 
impairment due to intervertebral disc syndrome, the Board 
notes that, at all times here relevant, VA regulations have 
provided that, for peripheral nerve injuries and their 
residuals, attention is to be given to the site and character 
of the injury, the relative impairment in motor function, 
trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 
(2003).  Peripheral neuralgia, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to 
moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2003).  
Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2003).  The maximum 
rating which may be assigned for neuritis not characterized 
by the aforementioned organic changes will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  Id.

The Board further notes that paralysis of the sciatic nerve 
is evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2003).  Under that 
diagnostic code-which has not undergone any amendment during 
the time frame here in question-evaluations of 10, 20, and 
40 percent, respectively, are assigned for mild, moderate, 
and moderately severe, incomplete paralysis.  A 60 percent 
rating is warranted for severe, incomplete, paralysis, with 
marked muscular atrophy, and if the paralysis is complete 
(the foot dangles and drops, there is no active movement 
possible of muscles below the knee, flexion of the knee is 
weakened or (very rarely) lost), an 80 percent rating is 
warranted.  Id.  "When the involvement is wholly sensory the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, combine with application of the 
bilateral factor."  38 C.F.R. § 4.124a, Note preceding 
Diagnostic Code 8510 (2004). 

The objective medical evidence shows that over the course of 
this appeal period the veteran's range of motion of the back 
was "severe".  The current 40 percent rating is the maximum 
schedular rating under both the old and the amended 
regulations for limitation of motion of the lumbar spine 
absent ankylosis, which has not been demonstrated in this 
case.  The Court has held that, when a Diagnostic Code 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, where 
the veteran is in receipt of the maximum evaluation due to 
limitation of motion, as here, those regulations are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).

The evidence shows that the spine was not ankylosed, 
including the October 2004 VA examination report which 
specifically noted no ankylosis.  Further, the evidence shows 
that the veteran did not have pronounced intervertebral disc 
syndrome as the veteran does not have persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  The only neurological 
finding on the October 2004 VA examination were decreased 
sensation to light touch and pain over the L5 dermatome.  
There was no evidence of absent ankle jerk, and an October 
2001 private examination report noted essentially normal 
neurological examination and intact sensory examination.  The 
only record of muscle spasm during the appeal period is 
paraspinal muscle spasm in the standing position during the 
May 2000 VA examination.  Given that that VA examination was 
taken only 9 days after the veteran had back surgery and that 
the remaining medical records reveal no muscle spasm or other 
symptomatology compatible with pronounced intervertebral disc 
syndrome, the Board finds that a higher rating is not 
warranted under the old regulations. 

The medical evidence reveals that the veteran does not have 
neurological abnormalities like loss of bladder and bowel 
control.  Further, there is nothing in the record to suggest 
that he had periods of acute signs or symptoms of 
intervertebral disc syndrome that required bed rest 
prescribed by a physician, and treatment by a physician.  The 
VA medical treatment records from 2001 through 2004 show only 
infrequent complaints of back pain.  There is no evidence of 
incapacitating episodes having a total duration of at least 6 
weeks in the past twelve months which would warrant a 60 
percent rating.  In this regard, the Board is cognizant of 
the veteran's reports that he has a severe flare-up, when he 
feels he must lie down, about every other month.  However, 
the medical evidence does not show that bed rest was 
prescribed by a physician and that treatment by a physician 
was necessary.  Under the circumstances-given the totality 
of the evidence-it is the Board's conclusion that the 
veteran did not have severe intervertebral disc syndrome 
during the appeal period in that he did not have 
incapacitating episodes of intervertebral disc syndrome, as 
defined by VA regulations.  

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the Board notes that the criteria for rating 
paralysis of the sciatic nerve were not affected by the 
September 2003 amendments.  The Board finds that the veteran 
does have chronic neurological manifestations of sufficient 
severity to warrant a separate evaluation of 10 percent for 
each leg with consideration of the bilateral factor for mild, 
incomplete paralysis of the sciatic nerve under Diagnostic 
Code 8520.  As it is unclear from the evidence in the claims 
folder whether the RO has granted this benefit, the Board 
will proceed with this aspect of the claim.

Based on the objective medical evidence, namely the October 
2004 VA examination that revealed bilateral L5 nerve root 
impingement manifested by "decrease in sensation to both 
light touch and pain over the L5 dermatome", the Board finds 
that a separate rating is warranted for each leg, with 
application of the bilateral factor, for neurologic 
manifestations.  The Board does not find that a higher rating 
is warranted under Diagnostic Code 8520 as the symptomatology 
is wholly sensory and is mild rather than moderate in degree.

Thus, for the reasons explained above, resolving all doubt in 
the veteran's favor, the evidence supports the assignment of 
a separate 10 percent evaluation for each leg for mild, 
incomplete paralysis of the sciatic nerve. 

The Board has considered referral of assignment for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (2004) 
as the veteran's representative contended in a September 2003 
statement that the veteran lost his job because of his 
medical condition and because the veteran has been 
essentially incapacitated due to his back problems.  However, 
the evidence of record does not reveal that the veteran has 
been frequently hospitalized during the appeal period.  
Further, the evidence does not show the type of marked 
interference with employment necessary for an extraschedular 
evaluation.  This is so because the veteran reported during a 
February 2004 VA psychiatric consultation record that he had 
been laid off from his job in 2002, and not that he had left 
the job due to his back symptomatology.  Further, that 
medical record noted that the veteran, while he reported not 
being able to find a stable job since, was currently working 
two jobs, as a real estate agent and for a jewelry company.  
He reported at that time that he lives with his wife and 
three daughters and is able to pay his bills.  Given this 
evidence, the Board finds that the veteran's level of low 
back disability has already been contemplated in the assigned 
evaluation, and application of the regular schedular 
standards is not impracticable.  Hence the Board agrees with 
the RO that referral for assignment of an extra-schedular 
evaluation is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for orthopedic 
manifestations of the lumbar spine, post-operative L5 
herniated nucleus pulposus, currently evaluated as 40 percent 
disabling, is denied.

A separate 10 percent evaluation for each leg is warranted 
for mild, incomplete paralysis of the sciatic nerve, with 
consideration of the bilateral factor, subject to the laws 
and regulations governing the payment of monetary benefits.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


